BROWN, Justice.
Petition of Morgan Plan Company, Inc., for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in the case of Morgan Plan Co., Inc., v. Beverly, 51 So.2d 177.2
The petition is dismissed, not being on transcript paper. Sup.Ct. Rule 36, Code 1940, Tit. 7, Appendix, Pocket Part, p. 133.
LIVINGSTON, C. J., and FOSTER, LAWSON, SIMPSON and STAKELY, JJ., concur.
On Motion to Set Aside Dismissal.
BROWN, Justice.
The petition for certiorari was dismissed for the reason that the petition did hot comply with Rule 36, Supreme Court Practice, Code 1940, Tit. 7, Appendix. After the expiration of the time for filing such petition as required by Rule 44, Supreme Court practice, the petitioner filed his application in compliance with Rule 36 and requests that the same be considered.
To grant this request would violate the r.ules of the court set up for its own guidance as well as for the guidance of parties litigant and would be without precedent. The motion is, therefore, denied. Allen v. State, 249 Ala. 201, 30 So.2d 483; Commercial Inv. Trust, Inc., v. East, 217. Ala. 626, 117 So. 160; Code of 1940, Title. 7, p. 133 (1949 Pocket Part).
The motion is therefore denied.
LIVINGSTON, C. J./ and FOSTER and SIMPSON, JJ., concur.

. 35 Ala.App. 563.